ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_04_EN.txt. 495




            DISSENTING OPINION OF JUDGE OWADA



   The legal significance of the 2004 Judgment and of the 2007 Judgment — The
applicability of the so-called “Mavrommatis principle” to the present case —
The jurisprudence of the Court on the Mavrommatis principle as a principle
relating to consent to jurisdiction — The scope of the Mavrommatis principle
not covering any and all “procedural defects” in proceedings before the Court —
The capacity to appear before the Court as an issue to be determined at the time
of the act instituting proceedings — The irrelevance of applicant/respondent dis-
tinction for the purposes of access to the Court.

   1. I have voted against the part of the operative clause of the Judgment
in the present case in which the Court rejects the first preliminary objection
submitted by the Republic of Serbia in so far as it relates to its capacity to
participate in the proceedings instituted by the Application of the Republic
of Croatia and finds that it has jurisdiction to entertain the Application
(Judgment, para. 146 (1) and (3)). For the reasons set out below, I am of
the view that the Court is not competent to entertain the present case sub-
mitted by the Republic of Croatia, since the Respondent, the Republic of
Serbia, lacked the capacity to participate in the present proceedings at the
time when the Applicant, the Republic of Croatia, filed an Application to
institute the proceedings against the Respondent before the Court.

        I. THE LEGAL SIGNIFICANCE OF THE 2004 JUDGMENT AND OF
                          THE 2007 JUDGMENT

  2. In its 2004 Judgments in the cases concerning Legality of Use of
Force (hereinafter referred to as the “NATO” cases ; I.C.J. Reports 2004
(I, II, III), pp. 279-1450) the Court held that “it ha[d] no jurisdiction to
entertain the claims made in the Application filed by Serbia and Mon-
tenegro on 29 April 1999” (ibid., p. 328, para. 129). This conclusion of
the Court was based on its finding on Article 35, paragraph 1 and para-
graph 2, of the Statute of the Court.

  First, in relation to Article 35, paragraph 1, the Court found that

      “at the time of filing of its Application to institute the present pro-
      ceedings before the Court on 29 April 1999, the Applicant in the
      present case, Serbia and Montenegro, was not a Member of the
      United Nations, and, consequently, was not, on that basis, a State
      party to the Statute of the International Court of Justice” (ibid.,
      pp. 314-315, para. 91).

87

496      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


On that ground, it held that “the Court was not open to Serbia and Mon-
tenegro under Article 35, paragraph 1, of the Statute” (Legality of Use of
Force, I.C.J. Reports 2004 (I), p. 315, para. 91).
   Second, with regard to Article 35, paragraph 2, the Court also found
that “the reference in Article 35, paragraph 2, of the Statute to ‘the spe-
cial provisions contained in treaties in force’ applies only to treaties in
force at the date of the entry into force of the Statute, and not to any
treaties concluded since that date” (ibid., p. 324, para. 113). On that
ground it held that “Article 35, paragraph 2, of the Statute does not pro-
vide [the Applicant] with a basis to have access to the Court, under Arti-
cle IX of [the Genocide] Convention” (ibid., p. 324, para. 114).
   3. In its 2007 Judgment in the case concerning the Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Serbia and Montenegro) in which the same
question of the capacity of Serbia and Montenegro to be a party to the
proceedings was at issue, this time as respondent, in application of Arti-
cle 35, paragraph 1, of the Statute, the Court stated as follows :
         “The Court . . . considers it necessary to emphasize that the ques-
      tion whether a State may properly come before the Court, on the
      basis of the provisions of the Statute, whether it be classified as a
      matter of capacity to be a party to the proceedings or as an aspect of
      jurisdiction ratione personae, is a matter which precedes that of
      jurisdiction ratione materiae, that is, whether that State has con-
      sented to the settlement by the Court of the specific dispute brought
      before it. The question is in fact one which the Court is bound to
      raise and examine, if necessary, ex officio, and if appropriate after
      notification to the parties. Thus if the Court considers that, in a par-
      ticular case, the conditions concerning the capacity of the parties to
      appear before it are not satisfied, while the conditions of its jurisdic-
      tion ratione materiae are, it should, even if the question has not been
      raised by the parties, find that the former conditions are not met,
      and conclude that, for that reason, it could not have jurisdiction to
      decide the merits.” (I.C.J. Reports 2007 (I), p. 94, para. 122.)

  Having enunciated in this way the basic principle relating to the essential
nature of the capacity of the parties to participate in the proceedings
before the Court under Article 35, paragraph 1, of the Statute, the Court
in that case nevertheless came to the following conclusion :
         “The Court stated [in its 1996 Judgment on the present Geno-
      cide Convention case, Preliminary Objections] that ‘Yugoslavia was
      bound by the provisions of the [Genocide] Convention on the date
      of the filing of the Application in the present case’ (Application of
      the Convention on the Prevention and Punishment of the Crime of
      Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary
      Objections, Judgment, I.C.J. Reports 1996 (II), p. 610, para. 17),

88

497      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


      and found that ‘on the basis of Article IX of the Convention on the
      Prevention and Punishment of the Crime of Genocide, it has juris-
      diction to adjudicate upon the dispute’ (ibid., p. 623,
      para. 47 (2) (a)) . . . [T]his finding must as a matter of construction
      be understood, by necessary implication, to mean that the Court at
      that time perceived the Respondent as being in a position to par-
      ticipate in cases before the Court. On that basis, it proceeded to
      make a finding on jurisdiction which would have the force of
      res judicata.” (Application of the Convention on the Prevention and
      Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
      Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 98-
      99, para. 132.)
 With regard to the difference between that case and the NATO cases, the
Court had the following to say :
        “That the FRY had the capacity to appear before the Court in
      accordance with the Statute was an element in the reasoning of the
      1996 Judgment which can — and indeed must — be read into the
      Judgment as a matter of logical construction. That element is not
      one which can at any time be reopened and re-examined, for the rea-
      sons already stated above. As regards the passages in the 2004 Judg-
      ments relied on by the Respondent, it should be borne in mind that
      the concern of the Court was not then with the scope of res judicata
      of the 1996 Judgment, since in any event such res judicata could not
      extend to the proceedings in the cases that were then before it,
      between different parties. It was simply appropriate in 2004 for the
      Court to consider whether there was an expressly stated finding in
      another case that would throw light on the matters before it. No
      such express finding having been shown to exist, the Court in 2004
      did not, as it has in the present case, have to go on to consider what
      might be the unstated foundations of a judgment given in another
      case, between different parties.” (Ibid., pp. 99-100, para. 135.)

   4. It is clear that in the present case between Croatia and Serbia no
such “express finding” constituting res judicata exists, such as that which
led the Court in 2007 to affirm its jurisdiction to entertain the case.
Whatever may have been the precise reasoning of the Court in 1996,
when it decided that “on the basis of Article IX of the Convention on the
Prevention and Punishment of the Crime of Genocide, it has jurisdiction
to adjudicate upon the dispute” (Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 623, para. 47 (2) (a)), it is clear that this decision on the
point of jurisdiction constituted res judicata for the 2007 Judgment. It is
for this reason that I agreed with the majority in the 2007 Judgment that
the Court, as a court of law which can only function in strict observance

89

498     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


of the procedural requirements prescribed in its Statute and Rules, must
be held in law, at any rate by construction, to have concluded that the
conditions prescribed in Article 34 and Article 35 respectively have been
satisfied, including the locus standi of the parties.
   In the midst of the “amorphous . . . situation” that prevailed as of 1996
(see Legality of Use of Force (Serbia and Montenegro v. Belgium), Pre-
liminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 310, para. 79 ;
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
Judgment, I.C.J. Reports 2007 (I), p. 98, para. 131) regarding the precise
legal status of the Federal Republic of Yugoslavia (hereinafter referred to
as the “FRY”) in relation to the United Nations, which the 2004 Judg-
ment later came to analyse in great detail, it may well be that the Court
at the time of its 1996 Judgment refrained from digging deep into the
analysis of the legal standing of the Respondent and was satisfied, as far
as that case was concerned, with the fact that neither of the Parties dis-
puted the capacity of the Respondent to appear before the Court. Be that
as it may, what is decisive is the fact that, as a result, this issue of
locus standi of the Respondent, as far as that case was concerned, must
be construed in law as finally settled, constituting res judicata.

   5. It is important to note, however, as the present Judgment declares
in no ambiguous terms, that this conclusion of the 2007 Judgment on this
point does not constitute res judicata for the present case. Neither of
course does the 2004 Judgment in this respect. What is crucial, however,
is that by the time of the 2004 Judgment, as contrasted to the time of the
1996 Judgment, this amorphous legal situation that prevailed at the time
of the 1996 Judgment had been clarified through the developments
since November 2000, when the FRY was admitted as a new Member
of the United Nations in accordance with the procedures prescribed for
the admission of States as new Members. The 2004 Judgment, which
was not bound by what the Court had decided in 1996 as res judicata,
assessed this legal situation which had by then become clear and came
to the only logical conclusion as cited above in paragraph 2 of this
opinion. This conclusion that Serbia lacked access to the Court can be
considered an “express finding” within the meaning of paragraph 135
of the 2007 Judgment cited above in paragraph 3 of this opinion.
Following the Court’s reasoning expressed therein, when a relevant
express finding does exist in another case with different parties, the
Court must “go on to consider what might be the unstated foundations
of [that] judgment” (ibid., p. 100, para. 135). The Court in the present
case, therefore, must consider the unstated foundations that led to the
express finding in the NATO cases, even though that finding is
not res judicata in the present case. In other words, the Court in
2004 did not have to consider the 1996 Judgment involving different
parties because the 1996 case did not reach an “express finding” as
to access (the finding on access is only implicit from the finding on

90

499     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


jurisdiction), but the Court in the present case must consider the
foundations for the 2004 finding as to access because it is express.


   6. It is against these complex elements to be taken into account in rela-
tion to the legal status of the FRY (now Serbia in the present proceed-
ings) in relation to the United Nations and consequently to the Court,
that the Court has to look at the issue of locus standi of the Respondent
in the present proceedings which were instituted in 1999. It should be
emphasized that the Court came to its conclusion in 2004 on exactly the
same question of locus standi of the FRY, though as Applicant at that
time, in the proceedings filed in 1999. If the reasoning for that finding is
to be respected in the absence of particular reasons to depart from it, the
Court must conclude in the present proceedings that the FRY did not
have the locus standi to appear before the Court, unless there is a con-
trary prior finding which binds the Court as res judicata emanating from
a judgment in the same case, as it was the case with the 2007 Judgment.
There is no such finding that constitutes res judicata in the present case.
This is the crucial difference between the 2007 Judgment in the Bosnia
and Herzegovina v. Serbia and Montenegro case and the present Croatia v.
Serbia case.
   7. On the basis of this reasoning, however, there are two further ques-
tions that the Court has to answer before reaching its final conclusion.
First is the question of whether the subsequent admission in November
2000 of the FRY to the United Nations — which has had the effect of
making the FRY from that time onwards ipso facto a party to the Statute
of the Court in accordance with Article 93, paragraph 1, of the Charter
of the United Nations — has brought about a change in the legal status
of the FRY in the present proceedings with regard to its locus standi in
the context of Article 35, paragraph 1, of the Statute. Second is the ques-
tion of whether the fact that the FRY/Serbia is the Respondent in the
present case, whereas it was the Applicant in the 2004 NATO cases
should make a legal difference that justifies distinguishing the present
case from the NATO cases.


        II. THE APPLICABILITY OF THE MAVROMMATIS PRINCIPLE

   8. On the first point, the present Judgment takes the position that this
subsequent admission of the FRY to the United Nations is indeed a legally
relevant factor to be considered. On that basis the present Judgment comes
to the conclusion that, in accordance with the principle enunciated by the
Permanent Court of International Justice in the case concerning Mavrom-
matis Palestine Concessions (Judgment No. 2, 1924, P.C.I.J., Series A,
No. 2, hereinafter referred to as the “Mavrommatis case”) the requirement
under Article 35, paragraph 1, concerning the capacity of the Respondent
to appear before the Court is now to be regarded as satisfied.

91

500      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


  In the present case, the basic thrust of the Applicant’s argument is
that
      “[t]he Mavrommatis principle is the principle that provided that
      when four substantial elements [one : seisin ; two : basis of claim ;
      three : consent to jurisdiction ; four : access to the Court] are united
      at any given time, the order in which this occurred is a pure matter
      of form and does not affect [the Court’s] jurisdiction” (CR 2008/11,
      p. 34, para. 8).

Against this, Serbia responds by pointing out that “the conclusion sug-
gested by the Applicant is based on the assumption that the Court was
validly seised [but that] this assumption simply does not exist in our case”
(CR 2008/12, p. 19, para. 34). More substantively, however, it argues that
not every procedural shortcoming can be disregarded in the light of later
developments. The Respondent claims, as summarized in the present
Judgment, that
      “the jurisprudence [of the Mavrommatis case] cannot be applied
      where the unmet condition concerns the capacity of a party to par-
      ticipate in proceedings before the Court, in accordance with Arti-
      cles 34 and 35 of the Statute, that is to say concerns a ‘fundamental
      question’ which, as the Court stated in 2004, must be examined
      before any other issue of jurisdiction” (Judgment, para. 84).

  The present Judgment, in answer to the argument advanced by the
Respondent, states as follows :
      “the question of access is clearly distinct from those relating to the
      examination of jurisdiction in the narrow sense. But it is nevertheless
      closely related to jurisdiction, inasmuch as the consequence is exactly
      the same whether it is the conditions of access or the conditions of
      jurisdiction ratione materiae or ratione temporis which are unmet :
      the Court lacks jurisdiction to entertain the case. It is always within
      the context of an objection to jurisdiction, as in the present case, that
      arguments will be raised before the Court regarding the parties’
      capacity to participate in the proceedings.” (Ibid., para. 87.)


   9. With regard to this argument of the Judgment, two points have to
be raised. The first point is that the Judgment mixes two fundamentally
different issues, both relating to the Court’s function relating to its “exer-
cise of jurisdiction”. One is the issue of whether the Court, as a court of
law given a specific mandate to exercise its competence to entertain cases,
is competent to entertain the case in question within the mandate given to
it by its constitutional instrument, i.e., the Statute of the Court. This is
the essence of the question of locus standi of parties. This question is

92

501       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


legally separate from, and logically preceding, the second question of
whether in a given situation the parties have given the Court the jurisdic-
tional basis to entertain the case — a question of jurisdiction properly
so-called which in the case of international jurisdiction, in contrast to
municipal jurisdiction, is primarily determined by the will of the parties
in a particular case to grant such competence to the Court. The first
issue, which is independent of the parties, has nothing to do with the sec-
ond issue relating to the existence and the scope of jurisdiction, which is
dependent on the will of the parties. Therefore the thesis advanced by the
Applicant that all these different elements that constitute jurisdiction of
the Court are of the same legal character and that “the order in which
this occurred is a pure matter of form and does not affect [the Court’s]
jurisdiction” does not hold (CR 2008/11, p. 34, para. 8).

  10. It may be true that in the Mavrommatis case, the Court did not
make this fundamental distinction sufficiently clear. It should be pointed
out, however, that in that case the Court was clearly operating in an area
where only the elements relating to the second issue were in issue. Thus
the pertinent part of the Mavrommatis Judgment states :

         “[I]t must . . . be considered . . . whether the validity of the institu-
      tion of proceedings can be disputed on the ground that the applica-
      tion was filed before Protocol XII had become applicable. This is not
      the case. Even assuming that before that time the Court had no
      jurisdiction because the international obligation referred to in Arti-
      cle II was not yet effective, it would always have been possible for
      the applicant to re-submit his application in the same terms after the
      coming into force of the Treaty of Lausanne, and in that case, the
      argument in question could not have been advanced. Even if the
      grounds on which the institution of proceedings was based were
      defective for the reason stated, this would not be an adequate reason
      for the dismissal of the applicant’s suit. The Court, whose jurisdic-
      tion is international, is not bound to attach to matters of form the
      same degree of importance which they might possess in municipal
      law. Even, therefore, if the application were premature because the
      Treaty of Lausanne had not yet been ratified, this circumstance
      would now be covered by the subsequent deposit of the necessary
      ratifications.” (Mavrommatis Palestine Concessions, Judgment No. 2,
      1924, P.C.I.J., Series A, No. 2, p. 34.)
   11. The oft-quoted dictum of the Mavrommatis case that “[t]he Court,
whose jurisdiction is international, is not bound to attach to matters of
form the same degree of importance which they might possess in munici-
pal law” and that therefore, “[e]ven . . . if the application were premature
because the Treaty of Lausanne had not yet been ratified, this circum-
stance would now be covered by the subsequent deposit of the necessary
ratifications” has almost acquired a life of its own, going beyond its lim-

93

502      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


ited sphere of application and has come to be understood too often as a
principle of generalized application. A perusal of the Mavrommatis Judg-
ment and its related documents would reveal, however, that the state-
ment was made in the much more specific context of that case, relating to
the very narrow issue of the jurisdictional nexus between the instrument
in dispute (Protocol XII of the Treaty of Lausanne) and the comprom-
issory clause that was invoked by the Applicant as the basis of jurisdic-
tion (Article 26 of the Mandate).
   12. The dispute between the Applicant (Greece as the State of nation-
ality of Mr. Mavrommatis, a concessionaire in Palestine) and Respond-
ent (the United Kingdom, the Mandatory Power for Palestine under the
League of Nations) hinged upon the implementation of Article 11 of the
Mandate in question, which in turn was linked to the interpretation of
certain provisions of Protocol XII of the Treaty of Lausanne that dealt
with the issue of concessions that had been granted by the Ottoman
Empire. In the Judgment the Court made its position clear that “Proto-
col XII was drawn up in order to fix the conditions governing the recog-
nition and treatment by the contracting Parties of certain concessions
granted by the Ottoman authorities before the conclusion of the Proto-
col” and accepted that “the Protocol guarantees the rights recognised in
it against any violation regardless of the date at which it may have taken
place” (Mavrommatis Palestine Concessions, Judgment No. 2, 1924,
P.C.I.J., Series A, No. 2, p. 34).
   13. It is true that at the stage of the written pleadings, the Respondent
in the case did refer to the Protocol in the following carefully guarded
language :
         “The Concessions Protocol [i.e., Protocol XII] cannot technically
      come into operation in Palestine until the Treaty of Peace with Tur-
      key comes into force, i.e., until the moment of the first deposit of the
      ratifications of that instrument.
         His Britannic Majesty’s Government have endeavoured and will
      continue to endeavour to conform themselves strictly to the obliga-
      tions which they undertake in this Protocol, but they respectfully
      submit that until the instrument has come into operation in Palestine
      it would be premature for an international tribunal to entertain com-
      plaints as to its infringement or as to its meaning and effect. His
      Majesty’s Government, therefore, reserve all their rights as regards
      the extent to which Mr. Mavrommatis and his concessions are enti-
      tled to benefit by its provisions.” (Acts and Documents Relating to
      Judgments and Advisory Opinions Given by the Court, P.C.I.J.,
      Series C, No. 5-I, Documents Relating to Judgment No. 2, The
      Mavrommatis Palestine Concessions, Preliminary Objection
      to the Jurisdiction of the Court and Preliminary Counter-
      Case Filed by the British Government, pp. 446-447 ; emphasis
      added.)
However, at the stage of the oral pleadings in the public sitting held on

94

503       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


15 July 1924 — a date which was still before the entry into force of the
Protocol XII in question — the Respondent did not raise this point that
the Protocol was not in operation when developing the argument that the
Court had no jurisdiction. It merely stated that “there is nothing in the
Concessions Protocol [XII] . . . which provides any tribunal which is to
decide questions arising under it” (P.C.I.J., Series C, No. 5-I, p. 77). In
fact, the agent for the Respondent even went further and stated that
         “The dispute about which I have been addressing you this morn-
      ing is, in my opinion, and I trust also in that of the Tribunal, not a
      dispute relating to the Mandate, but one relating solely to the Con-
      cessions Protocol which is attached to the Treaty of Lausanne. That
      is a matter upon which, if there had arisen any genuine difference of
      opinion between the Greek and the British Governments and if the
      Greek Government has come to the British Government and said :
      Will you agree to refer it to arbitration ; will you agree to refer to the
      Permanent Court of International Justice this dispute between us as
      to the meaning of that contractual engagement by which we are both
      bound, the answer of the British Government would have been Yes.
      Both Governments are bound by the Protocol and both have set
      their hand to the provision that figures in Article 13 of the Covenant
      of the League.” (Ibid., p. 42.)
This shows not only that the issue of whether the Application had been
premature because of the unratified status of the Protocol was not
insisted upon by the Respondent but also that this issue was regarded by
the Respondent as irrelevant to its argument as the basis of its prelimi-
nary objection.
   14. It is not quite clear why the Mavrommatis Judgment made its oft-
quoted dictum in this situation despite its mootness to the case. What is
clear, nevertheless, is that the Mavrommatis case cannot constitute an
authority for holding, as the present Judgment declares, that “it is of no
importance which condition was unmet at the date the proceedings were
instituted, and thereby prevented the Court at that time from exercising
its jurisdiction, once it has been fulfilled subsequently” (Judgment,
para. 87). It may be conceded, as the Judgment states, that the issue of
capacity of the Parties’ access to the Court is “closely related to jurisdic-
tion” (ibid.) in a general sense that the former is the prerequisite
to the latter and thus linked thereto, but this fact cannot alter the legal
situation that it is a question which is essentially distinct in its legal
nature from jurisdiction. The issue of jurisdiction concerns whether
and at what point the legal nexus between the parties on the basis of
consent given comes into operation. By contrast, the issue of capacity
has nothing to do with the legal nexus between the parties. As the
review of jurisprudence in the following section will show, cases
where the Mavrommatis precedent was invoked concerned only the
issue of consent to jurisdiction, an area that has rightfully been
allowed a certain level of flexibility for the basic reason that it is always

95

504       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


consent which can create the basis of competence of the Court in inter-
national jurisdiction. None of these cases concerned the issue of capacity or
access, which is a fundamental question of legal status beyond the
consent of the parties.




                    III. EXAMINATION OF PAST PRECEDENTS

   15. As I made clear earlier, it is my view that what is more fundamen-
tal about this so-called “Mavrommatis principle” is the scope of its appli-
cation. In light of the avowed rationale of the principle that certain pro-
cedural defects in the jurisdictional consent of the parties present at the
time of application can be cured by subsequent actions after the institu-
tion of the proceedings, the principle cannot extend to the issue of
locus standi of the parties, an issue which is legally distinct from and logi-
cally precedent to jurisdictional consent. It is useful in this respect to
examine all the cases following the Mavrommatis case — in any event the
Mavrommatis case does not have much relevance to the so-called “Mav-
rommatis principle”, as demonstrated above — in which the principle has
been referred to, either eo nomine or by implication, by one or other of
the parties. There have been altogether eight cases, including the
Mavrommatis case, in the past 1. It should be pointed out that in all
these cases, the point at issue was whether the jurisdictional basis
for the Court’s exercise of jurisdiction that was not complete at the
time of the filing of the Application could be cured through subsequent
developments.


  (1) The case concerning Certain German Interests in Polish Upper
              Silesia (Germany v. Poland), Jurisdiction
  16. In this case the Respondent raised an objection to the Court’s
jurisdiction based on the compromissory clause in the bilateral treaty
between the Applicant and the Respondent — Article 23 of the Conven-

   1 These other seven cases are : Certain German Interests in Polish Upper Silesia (Ger-

many v. Poland), Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6 ; Northern
Cameroons (Cameroon v. United Kingdom), Preliminary Objections, Judgment, I.C.J.
Reports 1963 ; Barcelona Traction, Light and Power Company, Limited (Belgium v.
Spain), Preliminary Objections, Judgment, I.C.J. Reports 1964 ; Military and Paramili-
tary Activities in and against Nicaragua (Nicaragua v. United States of America), Juris-
diction and Admissibility, Judgment, I.C.J. Reports 1984; Application of the Convention
on the Prevention and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II) ; Gabčíkovo-
Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997 ; Armed Activi-
ties on the Territory of the Congo (New Application : 2002) (Democratic Republic of the
Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 2006.

96

505      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


tion of Geneva — contending that one of the conditions for the exercise
of jurisdiction by the Court, i.e., “differences of opinion respecting the
construction and application of Articles 6 to 22” had not been fulfilled
(Certain German Interests in Polish Upper Silesia, Jurisdiction, Judgment
No. 6, 1925, P.C.I.J., Series A, No. 6, p. 13). The Court rejected this
contention on the ground that “[n]ow a difference of opinion does exist
as soon as one of the Governments concerned points out that the attitude
adopted by the other conflicts with its own views” (ibid., p. 14). Then,
and only then, it went on to say :

        “Even if, under Article 23, the existence of a definite dispute were
      necessary, this condition could at any time be fulfilled by means
      of unilateral action on the part of the applicant Party. And the
      Court cannot allow itself to be hampered by a mere defect of
      form, the removal of which depends solely on the Party concerned.”
      (Ibid.)

             (2) The case concerning Northern Cameroons
         (Cameroon v. United Kingdom), Preliminary Objections

   17. In this case the Respondent raised a preliminary objection to the
jurisdiction of the Court based, inter alia, on Article 32, paragraph 2, of
the then Rules of Court which provides that when a case is brought
before it by means of an application, the application must not only indi-
cate the subject of the dispute, but it must also as far as possible specify
the provisions on which the applicant founds the jurisdiction of the
Court, and state the precise nature of the claim and the grounds on which
it is based.

  The Court, while pronouncing its agreement with the view expressed
by the Permanent Court of International Justice in the Mavrommatis
case that “‘[t]he Court, whose jurisdiction is international, is not bound
to attach to matters of form the same degree of importance which they
might possess in municipal law’”, pointed out that “Article 32 (2) of the
Rules of Court requires the Applicant ‘as far as possible’ to do certain
things” and on that basis came to the conclusion that :

         “In the view of the Court the Applicant has sufficiently complied
      with the provisions of Article 32 (2) of the Rules and the preliminary
      objection based upon non-compliance therewith is accordingly
      without substance.” (Northern Cameroons (Cameroon v. United
      Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963,
      p. 28.)
Thus the question of applicability of the principle to this case did not
arise.

97

506      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


 (3) The case concerning Military and Paramilitary Activities in and
     against Nicaragua (Nicaragua v. United States of America),
                   Jurisdiction and Admissibility
   18. In this case, the Applicant relied in its Application on the declara-
tions of the parties accepting the compulsory jurisdiction of the Court in
order to found jurisdiction, but in its Memorial it invoked also the 1956
Treaty of Friendship, Commerce and Navigation between Nicaragua and
the United States as a complementary basis for the Court’s jurisdiction.
The Respondent objected to this invocation of a jurisdictional basis not
specified in the Application instituting proceedings and argued that in
proceedings initiated by means of an application, the jurisdiction of the
Court was founded upon the legal grounds specified in that application.
   The Court, accepting that there was a dispute between the Parties,
inter alia, as to the “interpretation or application” of the Treaty, held on
this point that
      “it does not necessarily follow that, because a State has not expressly
      referred in negotiations with another State to a particular treaty as
      having been violated by conduct of that other State, it is debarred
      from invoking a compromissory clause in that treaty” (Military and
      Paramilitary Activities in and against Nicaragua (Nicaragua v.
      United States of America), Jurisdiction and Admissibility, Judg-
      ment, I.C.J. Reports 1984, p. 428, para. 83).
   It is true that the Court in this context quoted a passage from the Cer-
tain German Interests in Polish Upper Silesia case which read that “the
Court cannot allow itself to be hampered by a mere defect of form, the
removal of which depends solely on the party concerned” (ibid., p. 429,
para. 83). However, it is clear from what is quoted above that the Court
in this case did not accept that there had been a “defect of form” in the
Application of the Applicant. Moreover, it should be reiterated that the
issue in this case, like the others, concerns the issue of jurisdictional con-
sent of the parties, not an objective question of access to the Court for
which the parties’ consent is irrelevant.

      (4) The case concerning Application of the Convention on the
      Prevention and Punishment of the Crime of Genocide (Bosnia
         and Herzegovina v. Yugoslavia), Preliminary Objections
   19. As distinct from other cases, this case merits our careful examina-
tion, since the issue raised in this case could have touched upon the same
issue as is raised in the present case. In this case, the Respondent argued,
inter alia, that the Genocide Convention, which was invoked as the basis
of jurisdiction, could not have been in force between the Parties, at the
time of the filing of the Application by the Applicant in March 1993,
because the two States did not at that time recognize one another and
the conditions necessary to found the basis of the Court’s jurisdiction
were therefore lacking. On this objection of the Respondent to the juris-

98

507      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


diction of the Court under the Genocide Convention, the Court pointed
out that
      “this situation no longer obtains since the signature, and the entry
      into force on 14 December 1995, of the Dayton-Paris Agreement,
      Article X of which stipulates that [the FRY and the Republic of Bos-
      nia and Herzegovina recognize each other as sovereign independent
      States]” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
      slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 613, para. 25).
  The Court in this passage went on to elaborate the point as follows :
         “For the purposes of determining its jurisdiction in this case, the
      Court has no need to settle the question of what the effects of a situ-
      ation of non-recognition may be on the contractual ties between
      parties to a multilateral treaty. It need only note that, even if it were
      to be assumed that the Genocide Convention did not enter into force
      between the Parties until the signature of the Dayton-Paris Agree-
      ment, all the conditions are now fulfilled to found the jurisdiction of
      the Court ratione personae.
         It is the case that the jurisdiction of the Court must normally be
      assessed on the date of the filing of the act instituting proceedings.
      However, the Court, like its predecessor, the Permanent Court of
      International Justice, has always had recourse to the principle accord-
      ing to which it should not penalize a defect in a procedural act which
      the applicant could easily remedy.” (Ibid., p. 613, para. 26.)

  As authority for this statement the Court quoted from the Mavrommatis
case the passage quoted above (see above at paragraph 10) and from the
Certain German Interests in Polish Upper Silesia case the passage quoted
above (see above at paragraph 16), and went on to state as follows :
        “The present Court applied this principle in the case concerning
      the Northern Cameroons (I.C.J. Reports 1963, p. 28), as well as
      Military and Paramilitary Activities in and against Nicaragua (Nica-
      ragua v. United States of America) when it stated : ‘It would make
      no sense to require Nicaragua now to institute fresh proceedings
      based on the Treaty, which it would be fully entitled to do.’ (I.C.J.
      Reports 1984, pp. 428-429, para. 83.)

         In the present case, even if it were established that the Parties,
      each of which was bound by the Convention when the Application
      was filed, had only been bound as between themselves with effect
      from 14 December 1995, the Court could not set aside its jurisdic-
      tion on this basis, inasmuch as Bosnia and Herzegovina might at any
      time file a new application, identical to the present one, which would
      be unassailable in this respect.

99

508      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


         In the light of the foregoing, the Court considers that it must
      reject Yugoslavia’s third preliminary objection.” (Application of the
      Convention on the Prevention and Punishment of the Crime of Geno-
      cide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
      tions, Judgment, I.C.J. Reports 1996 (II), pp. 613-614, para. 26.)
   20. It should be pointed out that the judgment of the Court on this
point was confined to the issue of whether “the conditions necessary to
found the consensual basis of the Court’s jurisdiction were . . . lacking”
(ibid., p. 613, para. 25). To that extent, this case is no different from the
other cases examined above. It is noteworthy in this context that the
Court expressly stated that “[f]or the purposes of determining its jurisdic-
tion in this case, the Court has no need to settle the question of what the
effects of a situation of non-recognition may be on the contractual ties
between parties to a multilateral treaty” (ibid., p. 613, para. 26). Thus, in
my view, the Court came close to deciding upon an issue which in its
nature was very similar to the one raised in the present case, i.e., the issue
of the legal status of one of the parties in relation to the other party.
However, the Court avoided that issue by stating that “the Court has no
need to settle the question” (ibid.). Presumably the Court in saying this
had in mind the Genocide Convention as the “multilateral treaty”
in issue. However, this general reservation of the Judgment is equally
applicable to the Statute of the Court as “a [relevant] multilateral
treaty”.
   The conclusion I reach out of this case is that the Judgment is incon-
clusive on this point of status and cannot therefore constitute an author-
ity in the present case.

         (5) The case concerning Gabčíkovo-Nagymaros Project
                          (Hungary/Slovakia)
   21. The point in issue in this case does not seem even remotely related
to the so-called Mavrommatis principle, although a judge in his dissent-
ing opinion quoted the Mavrommatis dictum as a rationale to justify a
certain point of law involved. In this case Hungary argued that it was
entitled to terminate a bilateral treaty with Czechoslovakia for the con-
struction and operation of the Gabčíkovo-Nagymaros System of Locks
on the ground that Czechoslovakia had materially breached the treaty by
beginning the process of unilaterally diverting the River Danube in
November 1991. The Court, however, found that the treaty was not
breached until Czechoslovakia actually started the diversion of the water
into a bypass canal in October 1992, which came about after Hungary
took the action of terminating the treaty.

  One of the judges who dissented from the Gabčíkovo-Nagymaros Judg-
ment argued in his opinion, citing the Mavrommatis and the Certain Ger-
man Interests in Polish Upper Silesia cases, that “it would have been
possible for [the Respondent] to withdraw this act [of termination of the

100

509      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


treaty] and to substitute it later by a new notification of termination
based on the events of October 1992” (I.C.J. Reports 1997 ; dissenting
opinion of Judge Fleischhauer, p. 210, para. 2).
   While it may be possible to draw an analogy between the issue involved
in this case and the so-called Mavrommatis principle, it is clear that this
case does not involve the application of the Mavrommatis principle and
has no relevance to the present case.


(6) The case concerning Armed Activities on the Territory of the Congo
        (New Application : 2002) (Democratic Republic of the
          Congo v. Rwanda), Jurisdiction and Admissibility
  22. In this case, the issue was whether the claimed withdrawal of res-
ervations by the Respondent relating, inter alia, to Article IX of the
Genocide Convention as the jurisdictional basis invoked by the Appli-
cant in the case, which came after the submission of the Application by
the Applicant, could be used to establish the jurisdiction ratione materiae
of the Court.
  After referring to the dictum in the 1996 Judgment of the Court in the
Genocide Convention case examined above (see above at para. 19) that
“the Court should not . . . penalize a defect in procedure which the Appli-
cant could easily remedy” (I.C.J. Reports 2006, p. 29, para. 54), the
Court stated that

      “if the Rwandan Minister’s statement had somehow entailed the
      withdrawal of Rwanda’s reservation to Article IX of the Genocide
      Convention in the course of the proceedings, the DRC could on its
      own initiative have remedied the procedural defect in its original
      Application by filing a new Application” (ibid., p. 29, para. 54).

   It is clear that this is a case where the issue was whether there was a
consensual link for jurisdiction between the Parties based on Article IX
of the Genocide Convention, which would be held to exist at the time of
the Judgment, if the claimed withdrawal of reservations were to be estab-
lished by the Applicant. It may be noted that the Court’s conclusion is in
any case obiter dictum, inasmuch as it had already concluded “that the
statement by the Rwandan Minister of Justice was not made in suffi-
ciently specific terms” so as to constitute withdrawal of Rwanda’s reser-
vation to Article IX of the Genocide Convention (ibid., pp. 28-29,
para. 52). Be that as it may, however, what is crucial for the purposes of
the present case is that the Court was dealing here with the question of
whether an initial lack of consent had been subsequently rectified ; this
has no bearing on the issue in the present case, i.e., procedural defects
beyond the consensual reach of the Parties.


101

510      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


(7) The case concerning Barcelona Traction, Light and Power Company,
         Limited (Belgium v. Spain), Preliminary Objections

   23. A similar argument to the Mavrommatis principle was advanced in
the case concerning Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain), Preliminary Objections, Judgment, I.C.J.
Reports 1964, p. 6 (hereinafter referred to as the “Barcelona Traction”
case), without specifically citing Mavrommatis as precedent. In that case,
the Respondent argued that because the case was founded on a compro-
missory clause referring to the Permanent Court of International Justice,
and because the Respondent had not been a party to the United Nations
at the time of the adoption of the Statute of the International Court of
Justice, Article 37 of that Statute — according to which a compromissory
clause which “provides for reference of a matter to . . . the Permanent
Court of International Justice, . . . shall, as between the parties to the
present Statute, be referred to the International Court of Justice” — did
not apply to it, and that therefore the Court lacked jurisdiction to hear
the case. The Court, applying a logic that might appear to be analogous
to that of the Mavrommatis principle, concluded that
      “the basic obligation to submit to compulsory adjudication was never
      extinguished by the disappearance of the Permanent Court, but was
      merely rendered functionally inoperative by the lack of a forum through
      which it could be implemented. What therefore happened in 1955,
      when this lacuna was made good by Spain’s admission to the United
      Nations, was that the operation of the obligation revived, because the
      means of implementing it had once more become available” (ibid., p. 40).
However, this variation of the Mavrommatis principle, which might at
first regard appear similar to the situation in the present case — since like
the present case the procedural defect in question was held to be cured by
the Respondent becoming a Member of the United Nations — is in fact
fundamentally different. In the Barcelona Traction case, Spain’s member-
ship in the United Nations triggered a pre-existing consent arising out of
its previously ratified compromissory clauses. The defect at issue did not
involve any issue of Spain’s access to the Court or other fundamental
issue of seisin. Thus, the Barcelona Traction case, like the other cases dis-
cussed above, deals with consent and not access. The principle applied in
the Barcelona Traction case, therefore, can have no bearing on the
present case.




            IV. CONCLUSION ON THE MAVROMMATIS PRINCIPLE

  24. The conclusions I have reached as a result of close examination of
the precedents in the jurisprudence of the Court (including the PCIJ), in

102

511     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


which the so-called Mavrommatis principle has been invoked, either
expressly or by implication, can be summarized as follows :
(a) In spite of the generalized formula often quoted from the Judgment
    in the Mavrommatis case, the Mavrommatis case was decided on a
    totally different basis, and the present case does not present any
    legally analogous situation where the so-called Mavrommatis prin-
    ciple may have a place of application.

(b) Each of the subsequent cases in which this principle has been
    invoked are all related to the issue of the initial absence of consent
    to jurisdiction which, allegedly, had vitiated the basis of jurisdiction
    of the Court but was cured by a subsequent act or event. There has
    been no case that can justify the application of the principle in a
    generalized formulation in which it is claimed to have an extended
    application to any and all flaws in procedure.
(c) The rationale for deviating from the strict application of procedural
    requirements is diverse in each case and each of the cases where such
    deviation is accepted by the Court has its own specific rationale and
    its intrinsic limitations. However, in all the cases that have been
    examined, the basic problem related to the original absence of con-
    sent as the vitiating factor for jurisdiction.

(d) There has been no case in the jurisprudence of the Court in which
    the so-called Mavrommatis principle has been understood to cover
    any and all “procedural defects” in the proceedings before the
    Court. The “procedural defects” that have been at issue in those
    cases have mostly been alleged technical flaws relating to the ele-
    ment of consent in one way or another at the time of the institution
    of proceedings, and have never involved such issues as the capacity
    of the parties to appear before the Court.

(e) In all the cases where the principle has been applied, what is involved
    is the issue of assessing the subsequent coming into existence of the
    consensual nexus of jurisdiction as sufficient for the purpose of con-
    stituting the essential condition for the exercise of jurisdiction by the
    Court. This is only natural, since the very basis of international
    jurisdiction lies in the consent of the parties and the arrival of this
    element of consent, even at a later stage in the proceedings, has
    always been recognized as constituting an exception to the basic
    principle that the legal basis for the competence of the Court has to
    exist at the time of the institution of the proceedings, as demon-
    strated in the institution of forum prorogatum.
   25. This situation is not at all surprising. The basic principle under-
lying the jurisdiction of an international court, as the Court has empha-
sized time and again, is that “its jurisdiction must be determined at the
time that the act instituting proceedings was filed” (Arrest Warrant of

103

512      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


11 April 2000 (Democratic Republic of the Congo v. Belgium), Judg-
ment, I.C.J. Reports 2002, pp. 12-13, para. 26). This basic principle is funda-
mental in particular in the sense that “if the Court has jurisdiction on the
date the case is referred to it, it continues to do so regardless of subse-
quent events” (ibid.) and that such events “cannot deprive the Court of
jurisdiction” (ibid. ; see also the cases cited therein). It is as a legitimate
exception to this principle that international jurisdiction has recog-
nized that the reverse is not necessarily true. Thus if the consensual nexus
as the basis of jurisdiction can be established subsequent to the institu-
tion of the proceedings, an act or event constituting such a consensual
nexus can always offer the basis of jurisdiction, since international juris-
diction, in contrast to municipal jurisdiction, is based primarily on the
consent of the parties. This indeed is the legal basis on which jurisdiction
can be established under Article 38, paragraph 5, of the Rules of Court
or upon which the institution of forum prorogatum is accepted in the
jurisprudence of the Court.
   26. By contrast, no logical ground exists, and therefore no precedent is
to be found in the jurisprudence of the Court as examined above, to hold
that the Court has been ready to apply this reverse principle as an excep-
tion to the general rule relating to the competence of the Court in such a
general way as to justify an unqualified statement that “[e]ven if the
grounds on which the institution of proceedings was based were defec-
tive . . . this would not be an adequate reason for the dismissal of the
applicant’s suit” (Mavrommatis Palestine Concessions, Judgment No. 2,
1924, P.C.I.J., Series A, No. 2, p. 34). This statement was made in a very
specific context, i.e., with regard to a treaty (Protocol XII) which was
central to determining the substantive scope of “any international obli-
gations accepted by the Mandatory” as provided for in Article 11 of the
Mandate — a legal instrument that formed the basis for the Court’s juris-
diction (ibid., p. 17). It was in this context that the applicability of Arti-
cle 11 of the Mandate came to be questioned in the situation where the
article in question was held not to be effective (en vigueur) at the time of
the Application but to have come into effect two and a half months later.
   27. In summary, it is clear that the so-called Mavrommatis principle
under the Mavrommatis jurisprudence does not relate to a general propo-
sition of whether any “procedural defect” in seising the Court can be
cured when “it would always have been possible for the applicant to
re-submit his application in the same terms” (ibid., p. 34 ; Judgment,
para. 82), but rather to a specific question of whether the “procedural
defect” in question concerns the issue of consent of the parties to the
jurisdiction of the Court and thus can be cured on the basis that consent
of the parties can always create the legal basis for the Court to exercise
jurisdiction. While I accept the statement in the present Judgment that
the Court has “shown realism and flexibility in certain situations in which
the conditions governing the Court’s jurisdiction were not fully satisfied
when proceedings were initiated but were subsequently satisfied” (ibid.,
para. 81), it is clear from the rationale of this practice and from the

104

513     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


case law on this point that such exceptions are to be applied restrictively.
As the review of the Court’s jurisprudence has shown, such flexibility
with regard to jurisdictional consent has never been extended to the issue
of access to the Court beyond the consent of the parties, and it should
not be so extended in the present Judgment.




              V. IRRELEVANCE OF THE ISSUE OF APPLICANT/
                       RESPONDENT DISTINCTION

  28. As stated in paragraph 7 above, the second question to be exam-
ined is that of whether the fact that the FRY/Serbia is the Respondent in
the present case whereas it was the Applicant in the 2004 NATO cases
should make a legal difference in the context of the present case.

   29. On this I do not have to spend too much ink. The plain and ordi-
nary meaning of the language of Article 35, paragraph 1, makes it un-
necessary to go into the legislative history of the provision. In reply to the
question put to the Parties by Judge Abraham, both the Applicant and
the Respondent have taken a negative position to such a distinction as a
material factor, though clearly this is a matter which belongs to the Court
to decide.
   What seems to be decisive to me is the fact that making such a distinc-
tion in interpretation of Article 35, paragraph 1, would create an unequal
treatment between the applicant and the respondent in matters relating to
the access to the Court and the capacity to appear before the Court.
   30. As the Court clearly enunciated in its 2004 Judgment, the Court
can exercise its judicial function only in respect of those States which
have access to it under Article 35 of the Statute. And only those States
which have access to the Court can confer jurisdiction upon it (Legality
of Use of Force (Serbia and Montenegro v. Belgium), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2004 (I), pp. 298-299, para. 46). And the
rationale for this principle lies in the fact that the Court, as a court of
law, can only function when both of the parties to the dispute have the
capacity to appear before the Court.
   It is to be recalled in this context that the Court in its 2004 Judgment
expressed the view that “a distinction has to be made between a question
of jurisdiction that relates to the consent of a party and the question of
the right of a party to appear before the Court under the requirements of
the Statute, which is not a matter of consent” (ibid., p. 295, para. 36). It
is on the basis of this distinction that the Court made the point that “[t]he
question is whether as a matter of law Serbia and Montenegro was enti-
tled to seise the Court as a party to the Statute at the time when it insti-
tuted proceedings in these cases” (ibid. ; emphasis in the original). It is
this distinction between the two separate questions that is crucial to the

105

514     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. OWADA)


consideration of this issue by the Court. This rationale naturally applies
as validly to the respondent as to the applicant.

   31. It may be noted in addition that this position of the Court in the
2004 Judgments is not only logically consistent with the general approach
of the Court to the issue of its competence, but is the one which virtually
all the parties in those cases endorsed (including, in particular, the
respondents in the case) — a fact which is not always registered clearly in
the minds of those who did not participate in the case. Thus, the NATO
countries, as Respondents, tried to argue, in varying degrees, that the
FRY did not have the locus standi to seise the Court as applicant, inas-
much as it was not a party to the Statute. The Respondents did not make
a distinction in this regard on the applicability of this principle, on the
basis of whether the party in question was the applicant or the respond-
ent. It should be recalled that this claim was advanced during the period
well after November 2000, when Serbia has been admitted to the United
Nations and had became a party to the Statute of the Court. And the
Court itself abided strictly by the general rule that its jurisdiction was to
be assessed at the date of filing of the act instituting proceedings.

   32. The argument that the present Judgment advances that “[i]t was
clear that Serbia and Montenegro [as Applicant] did not have the inten-
tion of pursuing its claims by way of new applications” (Judgment,
para. 89), as if it were a decisive factor in the reasoning of the Court, is
singularly unpersuasive since the issue of the capacity of a party to seise
the Court, contrary to such other aspects of jurisdiction as hinge upon
the will of the parties, is a matter which the Court has to ascertain, if
necessary proprio motu, independently of the will or the motive of one or
the other of the parties. The fact that the Court in the NATO cases did
not pursue the other “more flexible approach” simply testifies to the posi-
tion of the Court that this issue belongs not to an area where a “proce-
dural defect” can be cured in a flexible manner, but to an area which
constitutes the essential structure of the Court as a court of law with
competence to deal with disputes between the applicant and the respon-
dent, both of whom must satisfy the requirement of having locus standi
before the Court, irrespective of whether they are in a position of appli-
cant or of respondent.

                                              (Signed) Hisashi OWADA.




106

